I concur in the opinion written by Mr. Justice BRAND, and would not attempt to add anything to it were it not for the fact that in one of the dissenting opinions the impression is created that the surplus tax moneys in question would not be used for general governmental purposes if the position of the plaintiff in this suit should be sustained. I think that this is an erroneous view of the matter. The plaintiff seeks a mandatory injunction to compel the Tax Commission to proceed under the provisions of Ch. 477, Oregon Laws, 1947. If that were to be done and the commission should make the finding contemplated by that chapter, and if the election therein provided for were held and the people voted affirmatively on the so-called tax levy — as the legislature evidently hoped they would —, the result would be precisely the same as it will be under the opinion of the court. In either instance the surplus *Page 47 
would be used to meet the existing deficit and to pay the expenses of the state government. The only difference is that in the one case the Tax Commission would go through the form of levying a tax which is never intended to be collected, which never would become a burden on real property, which under the express terms of Ch. 477 would be offset by the income tax surplus; and in the other case the same purpose would be accomplished without resorting to what is in fact a fictitious levy and an election. There would be just as much property tax relief in the one case as in the other and no more. To a large extent, therefore, in my opinion, this controversy is much ado about nothing, since one of the main objectives which plaintiff seeks to attain is to bring about the very same use of the income tax surplus which the commission proposes to make of it, but without the cumbersome procedure which has been resorted to in the past and for which, in my judgment, there has never been any necessity legal or otherwise.